Exhibit 10.6(e)

 

SEVERANCE AGREEMENT

 

This SEVERANCE AGREEMENT (this “Agreement”) is effective as of the 1st day of
January, 2004, by and between Innkeepers USA Trust, a Maryland Real Estate
Investment Trust (the “Trust”) and DAVID BULGER (the “Executive”).

 

RECITALS:

 

WHEREAS, the Trust desires to employ the Executive to perform various services
on behalf of Trust and the Executive desires to be engaged by the Trust; and

 

WHEREAS, the Trust and Executive desire to enter into this Agreement to set
forth in writing the severance payable to Executive as a result of termination
of Executive’s employment under certain circumstances; and

 

WHEREAS, the Trust and Executive agree that any prior employment agreements
between them, whether verbal or written, are superceded and replaced by this
Agreement and no longer have any force or effect whatsoever; and

 

WHEREAS, the parties understand that Executive’s employment may at some point in
the future cease for a variety of reasons and the parties intend, pursuant to
this Agreement, to provide Executive with a severance package in the event such
employment ceases due to certain reasons; and

 

NOW, THEREFORE, in consideration of Executive’s employment by the Trust, the
compensation that Executive shall receive during Executive’s employment, the
parties’ covenants, representations and promises contained in this Agreement and
other valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties agree as follows:

 

1. Termination Provisions

 

  A. Termination Without Cause: The Executive’s employment may be terminated
without “Cause” as follows:

 

  (i) By mutual written agreement of the Trust and Executive, in which case the
Executive will be paid only for the time period in which he works, and will not
be entitled to any further compensation or severance benefits;

 

  (ii) Upon written notice to the other party, as follows:

 

  a. If Executive terminates his employment without “Good Reason”, or without
“Good Cause” in the context of a “change of control”, Executive shall give
thirty (30) days advance notice. Executive will be paid his compensation during
the thirty (30) day notice period. The Trust (or its Successor) may elect, in
its sole discretion, to dispense with the notice period and to immediately



--------------------------------------------------------------------------------

       sever Executive’s employment relationship with the Trust (or its
Successor), but will pay Executive through the thirty (30) day notice period.
Executive will not be entitled to any additional compensation or severance
benefits.

 

  b. If the Trust terminates Executive’s employment without “Cause”, Executive
shall be entitled to severance benefits equal to one hundred fifty percent
(150%) of Executive’s then-current annual base salary. Any unvested share
options or restricted shares granted to the Executive under any share plan will
vest and become immediately exercisable; provided, however, that any provisions
of separate agreements between the Trust and Executive governing the vesting or
forfeiture of share grants or options that are more favorable to the Executive
shall control over the provisions of this Agreement.

 

  c. If Executive terminates his employment for “Good Reason,” Executive shall
be entitled to severance benefits equal to one hundred fifty percent (150%) of
Executive’s then-current annual base salary. Any unvested share options or
restricted shares granted to the Executive under any share plan will vest and
become immediately exercisable; provided, however, that any provisions of
separate agreements between the Trust and Executive governing the vesting or
forfeiture of share grants or options that are more favorable to the Executive
shall control over the provisions of this Agreement. “Good Reason” is defined as
(a) a change in the Executive’s status, position or responsibilities that does
not represent a promotion, (b) a reduction in the Executive’s base salary or
bonus, (c) a required relocation to a location more than thirty miles away from
the Trust’s principal executive offices, or (d) the failure of the Trust to
continue to provide benefits (including severance) to the Executive as set forth
in the Executive Compensation Plan or, if no Executive Compensation Plan then
exists, the last written Executive Compensation Plan approved by the Company’s
Board of Trustees or the Compensation Committee of the Company’s Board of
Trustees.

 

  (iii) Upon the death of Executive, Executive shall be entitled to severance
benefits equal to one hundred fifty percent (150%) of Executive’s then-current
annual base salary. Any unvested share options or restricted shares granted to
the Executive under any share plan will vest and become immediately exercisable;
provided, however, that any provisions of separate agreements between the Trust
and Executive governing the vesting or forfeiture of share grants or options
that are more favorable to the Executive shall control over the provisions of
this Agreement; or

 

2



--------------------------------------------------------------------------------

  (iv) Upon the Executive becoming unable to perform the essential functions of
Executive’s job, with or without reasonable accommodation, for a period of at
least ninety (90) days, Executive shall be entitled to severance benefits equal
to one hundred fifty percent (150%) of Executive’s then-current annual base
salary. Any unvested share options or restricted shares granted to the Executive
under any share plan will vest and become immediately exercisable; provided,
however, that any provisions of separate agreements between the Trust and
Executive governing the vesting or forfeiture of share grants or options that
are more favorable to the Executive shall control over the provisions of this
Agreement.

 

  B. Termination with Cause: The Trust shall have the right to terminate the
Executive with “Cause” at any time. If Executive is terminated with “Cause”, he
will be paid only for the time period in which he works, and will not be
entitled to any further compensation, severance benefits, or other benefits, and
any unvested share grants and share options will immediately become null and
void; provided, however, that any provisions of separate agreements between the
Trust and Executive governing the vesting or forfeiture of share grants or
options that are more favorable to the Executive shall control over this
Agreement. Termination with “Cause” is defined as the occurrence of any of the
following events, as determined by the Trust’s Board of Trustees, acting in its
sole discretion:

 

  (i) Executive violates any of the terms of this Agreement, including, without
limitation, the terms and conditions set forth in the Non-Disclosure provision
of this Severance Agreement, or violates any company policy if such violation
has a significant detrimental affect on the Trust;

 

  (ii) Executive enters a plea of nolo contendere or guilty with respect to a
violation of, or is adjudicated by a court of competent jurisdiction to have
violated, any law, order, rule or regulation that constitutes a felony, a crime
(that constitutes at least a misdemeanor) of dishonesty, or other crime (that
constitutes at least a misdemeanor) involving moral turpitude;

 

  (iii) Executive commits an act or makes an omission, other than any
traffic-related offenses and simple misdemeanors, that is fraudulent or
dishonest, and that is intended to or reasonably likely to discredit the Trust,
and that results in a substantial amount of negative publicity for, or that
materially damages the reputation or good standing of, the Trust or its
affiliates;

 

  (iv) Executive fails to carry out specific, material and legal directives of
the Trust’s Board of Trustees, or its designee, or of Executive’s supervisor, or
fails to or refuses to adequately perform duties that have been assigned to him,
in each case that are consistent with Executive’s position and job
responsibilities, but only after Executive has been given specific and written
notice of his failure to perform and a thirty (30) day opportunity to cure such
deficiency; provided that the Executive is entitled to only one thirty (30) day
cure period in any twelve (12) month period.

 

3



--------------------------------------------------------------------------------

  C. Termination Upon Change in Control:

 

  (i) Upon a “change in control” of the Trust, the Trust or its successor after
any transaction provided for in this subsection (hereinafter referred to as the
“Successor”) may terminate Executive’s employment by delivery of written notice
to the Executive, which notice must specify an effective date of termination not
less than thirty (30) days from the date of the notice. A “change in control”
for purposes of this subsection means (a) the Trust becomes a direct or indirect
subsidiary of, or is merged or consolidated with or into, another entity, which
entity is not controlled by the Trust or the Trust’s shareholders immediately
after the transaction, (b) 51% or more of the voting power of shares of the
Trust immediately after the transaction are not held by persons or entities who
were shareholders of the Trust immediately before the transaction, (c)
substantially all of the assets of the Trust are sold or transferred, in one
transaction or a series of related transactions, to a person or entity, or two
or more related people and/or entities, not owned or controlled by the Trust or
its shareholders at the time of the transaction or at the time of the first in a
series of related transactions, or (d) the individuals who, as of the date of
this Agreement, are members of the Board, cease for any reason to constitute a
majority of the members of the Board.

 

  (ii) Executive agrees that, in the absence of such notice from the Trust or
its Successor, he will continue to work for the Trust or its Successor as though
a “change in control” had not occurred, unless he terminates this Agreement (I)
at any time under paragraph 1.A.(ii)a. above, (II) for “Good Cause” within
eighteen months of the “change in control” occurring, as provided in this
subsection, or (III) at any time after eighteen months of the “change in
control”, for “Good Reason” under paragraph 1.A.(ii)c. “Good Cause” is defined
as (a) a change in the Executive’s status, position or responsibilities that
does not represent a promotion, (b) a reduction in the Executive’s base salary
or bonus, (c) a required relocation to a location more than thirty miles away
from the Trust’s principal executive offices, (d) the failure of the Trust or
its Successor to continue to provide severance and other benefits to the
Executive substantially similar to those specified in this Agreement, or (e) the
failure or refusal of the Trust or its Successor to recognize Executive’s
employment with the Trust, or to continue to provide Executive with the
compensation and benefits provided for in the Executive Compensation Plan in
effect during the year in which the “change in control” occurs or, if no
Executive Compensation Plan is in effect for such year, the last written
Executive Compensation Plan approved by the Company’s Board of Trustees or the
Compensation Committee of the Company’s Board of Trustees.

 

  (iii) If the Trust or its Successor terminates Executive’s employment for any
reason other than for “Cause” (as defined in paragraph 1.B, above) within
eighteen months of a “change in control,” or Executive terminates this

 

4



--------------------------------------------------------------------------------

       Agreement for “Good Cause” as defined in paragraph 1.C.(ii) above, (a)
Executive will receive, on the effective date of the termination, severance
benefits equal to two hundred fifty percent (250%) of the Executive’s
then-current annual base salary; and (b) any unvested share options or
restricted shares granted to the Executive under any share plan will vest and
become immediately exercisable; and (c) if the excise tax on “excess parachute
payments,” as defined in Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), will be imposed on the Executive under Code Section 4999
as a result of the Executive’s receipt of the amounts or benefits referenced in
clauses (a) or (b) of this paragraph 1.C.(iii) (without regard to the
“Additional Amount” described below) which the Executive receives or has the
right to receive from the Company or any of its affiliates (the “Change of
Control Benefits”), the Company shall indemnify the Executive and hold him
harmless against all claims, losses, damages, penalties, expenses, and excise
taxes.

 

       To effect the indemnification provided by clause (c) of this paragraph
1.C.(iii), the Company shall pay to the Executive the “Additional Amount”, which
is the amount that is sufficient to indemnify and hold the Executive harmless
from the application of Code Section 280G and 4999 of the Code, including the
amount of (x) the excise tax that will be imposed on the Executive under Section
4999 of the Code with respect to the Change of Control Benefits; (y) the
additional (A) excise tax under Section 4999 of the Code, (B) hospital insurance
tax under Section 3111(b) of the Code, and (C) federal, state and local income
taxes for which the Executive is or will be liable on account of the payment of
the amount described in item (x); and (z) the further excise, hospital insurance
and income taxes for which the Executive is or will be liable on account of the
payment of the amount described in item (y) and this item (z) and any other
indemnification payment hereunder. The Additional Amount shall be calculated and
paid to the Executive at the time that the amount referenced in clause (a) of
this paragraph 1.C.(iii) is payable to the Executive. In calculating the
Additional Amount, the highest marginal rates of federal and applicable state
and local income taxes applicable to individuals and in effect for the year in
which the Change of Control occurs shall be used.

 

  D. Effect of Termination: In the event Executive’s employment is terminated
for any reason, the following shall occur:

 

  (i) Executive shall comply with the terms and conditions of the Non-Disclosure
Agreement.

 

  (ii) All payments due under this Agreement after the death of Executive shall
be made to such person as Executive may designate in writing to the Trust prior
to Executive’s death or to Executive’s estate.

 

5



--------------------------------------------------------------------------------

2. NON-DISCLOSURE AGREEMENT: In connection with Executive’s employment by the
Trust, the Trust will disclose or has disclosed to Executive, and Executive has
been given access to or may become acquainted with, various confidential trade
secret or proprietary information and ideas, proprietary rights, and other
confidential and valuable information that constitutes trade secrets belonging
to the Trust, its affiliates, vendors, and contractors. The Executive further
recognizes that the Trust’s business interests require a confidential
relationship between the Trust, the Trust’s management team, and the Executive
and the fullest practical protection and confidential treatment of its trade
secrets, operating manuals, marketing techniques, designs, concepts, investors
and potential investors, franchise operation and system management programs,
potential and future acquisitions, business models, target and focus areas for
business, customer lists, marketing procedures and systems, innovations and
improvements, personal information of any Trustee or member of the Trust’s
management team or the management team’s respective families (collectively
referred to as “Confidential Information”) that will be conceived or learned by
him in the course of his employment with the Company. The Executive represents,
warrants and agrees that the Executive will keep any and all of the Confidential
Information that he is provided from being known by or disclosed to any person
or entity, except for the exclusive use and benefit of the Trust. The Executive
further warrants and agrees that he shall not reproduce, or permit the
reproduction, directly or indirectly, of any of the Confidential Information
that he is provided by the Trust except as required by the Trust or by law, and
that he shall not permit the removal of, nor remove, any of the Confidential
Information that he is provided by the Trust. The Executive further warrants
that he will not make any disparaging comments about the Trust or any member of
its management team to anyone outside of the Trust, and will not engage in any
conduct that would tend to disparage or cast in a negative light the Trust or
any of the members of its management team. The Executive agrees, both during and
after the termination of his employment, for whatever reason, to keep secret and
to treat confidentially all of the Trust’s Confidential Information and not to
use or aid others in using any such Confidential Information in competition with
or otherwise to the detriment of the Trust. The obligations set forth in this
paragraph shall exist during the Executive’s employment and shall continue after
the termination of the Executive’s employment for whatever reason, and for so
long as any of the Trust’s Confidential Information retains any confidentiality.
Confidential Information shall not include information that is or becomes part
of the public domain without violation of this Agreement by Executive.

 

3. EXECUTIVE’S WARRANTIES AND INDEMNIFICATION: Executive warrants and represents
the Executive is not subject to commitments or obligations that (i) are
inconsistent with this Agreement or (ii) would prevent or restrict Executive
from fully performing all of Executive’s obligations under this Agreement.
Executive shall indemnify the Trust and its affiliates and their respective
officers, directors, shareholders, employees and agents on demand for and
against any and all judgments, losses, claims, damages, expenses and costs
(including, without limitation, all legal fees and costs, even if incident to
appeals) incurred or suffered as a result of any breach of the warranties and
representations made in this Section. (As used herein an “affiliate” of a person
or entity means any person or entity that directly or indirectly controls, is
controlled by or is under common control with such entity or person.)

 

6



--------------------------------------------------------------------------------

4. ARBITRATION: Except for Trust’s specific right to seek a temporary injunction
restraining any breach or threatened breach of this Agreement by Executive of
the provisions regarding Non-Disclosure, the parties hereto agree that any
controversies or claims arising out of or relating to this Agreement, or the
breach thereof, or that otherwise relate to Executive’s employment with, or the
termination of such employment with, the Trust, shall be settled by binding
arbitration with the American Arbitration Association. This arbitration clause
shall apply to all claims at law or in equity, including but not limited to
claims arising under Title VII of the Civil Rights Act of 1964, as amended; 42
U.S.C. § §1981, 1983, 1986 and 1988, the Age Discrimination in Employment Act of
1967, as amended; the Americans with Disabilities Act; the Equal Pay Act of
1963, as amended; the Fair Labor Standards Act, as amended; Florida’s
Whistleblower Act and any other laws governing the rights of whistleblowers, the
Family and Medical Leave Act, federal statutory and common law; the Florida
Civil Rights Act of 1992, as amended; the Florida Equal Rights Law, as amended;
Florida’s General Labor Regulations, as amended, Workers’ Compensation laws;
tort claims; claims for wrongful discharge; tortious interference with
contractual relations, or the common law of the State of Florida. The parties
shall arbitrate the claim or controversy in accordance with the Employment
Arbitration Rules of the American Arbitration Association. Any such arbitration
shall be held in Palm Beach County, Florida. Judgment upon the award rendered by
the arbitrators shall be final, binding and conclusive upon the parties and
their respective successors and assigns, and may be entered in any court of
competent jurisdiction.

 

5. WAIVER OF JURY TRIAL: The parties agree that the right to a jury trial of any
claim is waived and that neither party will have the right to request trial by
jury of any claim arising under this Agreement or that relate in any way to
Executive’s employment. This waiver is intended to encompass all claims, whether
at law or in equity, and whether based upon statute or common law, including but
not limited to those laws particularly referred to in paragraph 4 above.

 

6. NOTICES: All notices, requests, consents and other communications required or
permitted under this Agreement shall be in writing (including electronic
transmission) and shall be (as elected by the person giving such notice) hand
delivered by messenger or courier service, electronically transmitted, or mailed
(airmail if international) by registered or certified mail (postage prepaid),
return receipt requested, addressed to:

 

Trust:   Executive Innkeepers USA Trust   151 Cypress Pointe Drive Attn.:
Chairman of the Board   Palm Beach Gardens, FL 33418 306 Royal Poinciana Way    
Palm Beach, FL 33414    

 

or to such other address as any party may designate by notice complying with the
terms of this Section. Each such notice shall be deemed delivered (a) on the
date delivered if

 

7



--------------------------------------------------------------------------------

by personal delivery; (b) on the date of transmission with confirmed answer back
if by electronic transmission; and (c) on the date upon which the return receipt
is signed or delivery is refused or the notice is designated by the postal
authorities as not deliverable, as the case may be, if mailed.

 

7. ENTIRE AGREEMENT: This Agreement represents the entire understanding and
agreement among the parties with respect to the subject matter hereof, and
supersedes all other negotiations, understandings and representations (if any)
made by and among such parties with respect to such subject matter

 

8. AMENDMENTS: This Agreement may not be amended, supplemented, waived or
changed orally, but only by a writing signed by the party as to whom enforcement
of any such amendment, supplement, waiver or modification is sought and making
specific reference to this Agreement.

 

9. ENFORCEMENT COSTS: In the event of an action or proceeding for the
enforcement of this Agreement, or because of an alleged dispute, breach, default
or misrepresentation in connection with any provision of this Agreement, the
successful or prevailing party or parties shall be entitled to recover
reasonable attorneys’ fees, court costs and all expenses.

 

10. BINDING EFFECT: The terms and provisions of this Agreement shall be binding
upon, inure to the benefit of, and be enforceable by the parties hereto, and
their respective purchasers, administrators, executors, legal representatives,
heirs, successors and assigns. Rights, assignments, and representations made or
granted by Executive in this Agreement, are assignable by the Trust and are for
the benefit of the Trust, its successors and assigns.

 

11. CONSTRUCTION: If any provision of this Agreement may be construed in two or
more ways, one of which would render the provision invalid or otherwise voidable
or unenforceable and another of which would render the provision valid and
enforceable, such provision shall have the meaning which renders it valid and
enforceable.

 

12. WAIVERS: The failure or delay of any party at any time to require
performance by another party of any provision of this Agreement, even if known,
shall not affect the right of such party to require performance of that
provision or to exercise any right, power or remedy hereunder. Any waiver by any
party of any breach of any provision of this Agreement should not be construed
as a waiver of any continuing or succeeding breach of such provision, a waiver
of the provision itself, or a waiver of any right, power or remedy under this
Agreement. No notice to or demand on any party in any case shall, of itself,
entitle such party to any other or further notice or demand in similar or other
circumstances.

 

13. REMEDIES CUMULATIVE: Except as otherwise expressly provided in this
Agreement, no remedy in this Agreement conferred upon any party is intended to
be exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or otherwise. No single
or partial exercise by any party of any right, power or remedy hereunder shall
preclude any other or further exercise thereof.

 

8



--------------------------------------------------------------------------------

14. GOVERNING LAW: This Agreement shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of Florida without
regard to principles of conflicts of laws.

 

WITNESS WHEREOF, the parties have executed this Severance Agreement on the day
and year first above written.

 

EXECUTIVE:

Executive’s Signature:

 

/s/ David Bulger

--------------------------------------------------------------------------------

Printed Name:

 

David Bulger

 

INNKEEPERS USA TRUST:

By:

 

/s/ Jeffrey H. Fisher

--------------------------------------------------------------------------------

Name:

 

Jeffrey H. Fisher

Title:

 

Chairman, CEO and President

 

9